Exhibit 10.23

 

   LOGO [g89519image001.jpg]   

Thomas W. Crawford

President & CEO

April 10, 2006

Phyllis Austin

[redacted]

 

RE: Senior Vice President – Human Resources

Dear Phyllis:

I am very pleased to extend you an offer to join Crawford & company in the
regular full-time position of Senior Vice President*—Human Resources, reporting
directly to me, as President & CEO. Your employment will be contingent upon
(1) your passing a drug test, (2) your being bondable, (30 your passing criminal
background check, (4) your employability in the U.S., (5) your having acceptable
results on a motor vehicle records check, and (6) Agreement to the Crawford &
Company Confidentiality & Non-Solicitation. The following will outline the
specifics of the position:

 

  •  

Grade level will be EX O3

 

  •  

Starting base salary will be $18,750/month

 

  •  

Starting date is no later than April 24, 2006

 

  •  

Restricted Stock: 5000 Shares with vesting at 20% per year, issued under and
subject to the terms and conditions of the Crawford & Company Executive Stock
Bonus Plan*

 

  •  

Incentive Plan: Participation in The Management Group Annual Incentive Plan

 

  •  

SERP: Participation in the Company’s Supplemental Executive Retirement Plan*

 

  •  

Vacation: 4 Weeks per year

 

  •  

Benefits: Those extended to full-time employees

 

  •  

Perquisites: Those extended to a Senior Vice President including a company
provided automobile.

 

* Note: Indicates items subject to approval of the Company’s Board of Directors

 

EXCELLENCE IN EVERYTHING WE TOUCH

Street Address ¡ City, State Zip Code ¡ (404) 256-0830 ¡ Fax (404) 847-4240 ¡
www.crawfordandcompany.com



--------------------------------------------------------------------------------

Should you accept this job offer, you will need to arrange to be drug tested and
background checked with 24 hours of your acceptance by contacting Ainsley
Elsworth at 404-847-4080 in Personnel Management.

As all other new associates, you will be in a probationary status during the
first 3 months of employment. You will be given a probationary performance
evaluation at the conclusion of this period.

Phyllis, I am looking forward to you joining Crawford & Company and the Human
Resources Team!

 

Sincerely,     /s/ Thomas W. Crawford     /s/ Phyllis Austin Thomas W. Crawford
    4-11-06 President and CEO    

 

EXCELLENCE IN EVERYTHING WE TOUCH

Street Address ¡ City, State Zip Code ¡ (404) 256-0830 ¡ Fax (404) 847-4240 ¡
www.crawfordandcompany.com

2